475 N.W.2d 908 (1991)
239 Neb. 290
Craig A. KNICKREHM, Appellant,
v.
Karla R. KNICKREHM, Appellee.
No. 90-986.
Supreme Court of Nebraska.
October 18, 1991.
Kermit A. Brashear II and Julia L. Gold, of Brashear & Ginn, Omaha, for appellant.
William G. Dittrick, of Baird, Holm, McEachen, Pedersen, Hamann & Strasheim, Omaha, for appellee.
HASTINGS, C.J., and WHITE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
The father appeals from the judgment of the trial court which, on application of the mother to terminate joint custody previously stipulated to by the parties and approved by the court, awarded sole custody of the parties' minor child to the mother with specific visitation rights to the father.
The ultimate test in determining the appropriateness of an award involving custody of a minor child is reasonableness, as determined by the facts in each case, and the trial court's determination normally will be affirmed in the absence of an abuse of discretion. Capaldi v. Capaldi, 235 Neb. 892, 457 N.W.2d 821 (1990).
We have reviewed the record de novo, as we are required to do, and determine that the trial court did not abuse its discretion. See Capaldi v. Capaldi, supra.
AFFIRMED.
BOSLAUGH and CAPORALE, JJ., not participating.